DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a final office action in response to the applicant arguments/remarks  received  05/04/2022. 
2.	Claims 8, 14 and 20 have been amended.	
3.	Claims 1 – 7, 9 – 13 and 16 – 19  has been cancelled.
4.	Claims 8, 14 – 15 and 20  are currently pending and have been examined.
5.	Claims 8 and 20 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 05/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 01/18/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
1.	Applicant’s amendment to claim 14 filed on 05/04/2022 necessitated a new ground(s) of rejection presented in this Office action. Although some limitations from claim 1 were incorporated to claim 14, it was reworded which cause the interpretation of amended claim 14 to change as a whole. In other words the newly amended limitation to claim 14 , changed the scope of the claims. It is also noted that all limitations from original claim 1 were not incorporated into that of claim 14 hence claim 14 is determined not to be allowable at this time. A further search was conducted and a new grounds of rejection is presented below for the applicant’s consideration. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
NOTE: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 14 – 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadous et al. (US 2021/0329486 A1, the provisional date is relied on, a copy of the provisional application is included for the applicant consideration) in view of Aggarwal et al. (US 2014/0078940 A1).
	Regarding claim 14, Kadous discloses: A method for a user node of a wireless network to transmit an address message and a data message to a base station of the wireless network, the address message indicating a destination address of the data message, the method comprising:  [see figure 3, a portion of the packet is transmitted at T1 from station 110A to AP (access point) 108 B, the first portion of the packet as seen in ¶ 0076 is the header or preamble, the header/preamble is decoded as seen in ¶ 0014, the header/ preamble carries the destination address which is the access point address] 
 	transmitting the address message; and then transmitting the data message; [see figure 3, at station 110 A, a first portion of the packet is transmitted to the AP (¶ 0076 and ¶ 0078, the header/preamble of the packet is the first portion) followed by the second portion at time T3, ¶ 0077 states that after T2, the second portion can be the data payload of the packet that is being transmitted to the Access point]
 	 determining a data-ready time at which the data message is expected to be ready to transmit; [¶ 0077 and figure 3, T2 is interpreted as the data ready time since packet 304 is being transmitted at T2 from 110B  to AP 108B after T2 is elapsed the second portion of the packet from STA 110A which can be the payload/data as seen in ¶ 0077 is then transmitted]
 	transmitting a header message, comprising the address message, [¶ 0078, ¶ 0076,¶ 014 discloses that the header message which is the first portion of the packet carries the destination address, that is the AP address  ] at a time such that the header message transmission is expected to be finished after the data-ready time [¶ 0077, T2 as explained above is consider the data ready time that must elapse in order for the second portion to be transmitted at T3. The second part of the packet can be part of the header/preamble (last 3 lines of ¶ 0077)  which that is transmitted at T3 and is after  T2 (data ready time)] and then transmitting the data message. [¶ 0077, the subsequent part of the packet can be the data payload].
	Kadous discloses every aspect of the applicant’s claimed invention except the actual concept of a data ready time such difference is found in the reference of Aggarwal see figure 2, ¶ 00030 (line 14 onwards ) the RTS is consider to be the header of the packet that is sent first (requesting to send) the RTS contains the intended destination node inforamtion, the size of the data to be transmitted and a NAV duration , this is consider the data ready time since the amount of time must be determine ahead in order to transmit the data part (size) of the message. note in ¶ 0044 the communication nodes can be of interpreted as any device hence one scenario can be  a cellphone in communication with a cellular tower.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kadous’ system in view of Aggarwal. The motivation for making the above modification would have been to indicate the amount of time the sending node will be transmitting data [¶ 0030 of Aggarwal].
Claim 15, Kadous further discloses: The method of claim 14, wherein the header message further comprises at least one of:  Serial No.: 17/577,546 an identification of the user node (¶ 0080 the source address from the header/preamble is analyzed by the access point); an indication that the header message is a header message preceding a data message; a request for an uplink grant to transmit the data message; and an indication of a size of the data message, [Aggarwal see ¶ 0030, “…the amount/size of the data to be transmitted..”, this information is transmitted via the RTS which possess the header information and acts as a header for subsequent transmission of data]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463